Citation Nr: 0704725	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-08 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from March 1971 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Because the hearing loss claim involves a request for a 
higher initial evaluation following the initial grant of 
service connection, the Board has characterized this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separating initial rating claims from 
subsequent claims for increased ratings).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected hearing loss 
is more disabling than reflected in the current 
noncompensable evaluation.

A review of the record reveals that the veteran underwent a 
VA audiology examination in June 2006.  Audiometric testing 
was attempted; however, the examiner noted that consistent 
air conduction and speech test results could not be obtained 
from the veteran over the course of two testing sessions 
conducted in May 2006 and June 2006.  The examiner concluded 
that the veteran was either unable or unwilling to provide 
consistent audiologic test results.  The examiner recommended 
that the veteran not be rated for hearing loss until the 
veteran can provide consistent audiologic test results in a 
C&P evaluation.  

In a January 2007 statement the veteran's representative 
challenged the adequacy of the recent VA examination in 2006 
and took issue with the fact that the actual results of the 
tests were not provided for review.  The representative 
argued that it was conceivable that the veteran's hearing 
loss had progressed since a previous VA examination conducted 
three years earlier.  

The Board can find no copy of the May 2006 or June 2006 
testing sessions in the veteran's claims file, and can find 
no evidence of the RO's attempt to obtain such the reports.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain these reports as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claim.

In addition, although the invalid results of the June 2006 
examination were characterized by the VA examiner as being 
based on the veteran's inability or unwillingness to 
cooperate, in fairness to the veteran, another examination 
should be performed to ensure that there is a complete record 
upon which to decide his claim for a compensable rating.  The 
Board wishes to emphasize, however, that in order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  

The Court of Appeals for Veterans Claims (Court) has held 
that although the VA is required by statute and case law to 
assist appellants in the development of claims, the duty to 
assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing his claim.  In 
this case, the consequence of the veteran's unwillingness to 
cooperate during VA examination is that the claim will be 
decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected 
hearing loss.  After the veteran has 
signed the appropriate releases, those 
records which are not already in the 
claims folder should be obtained.  
Specifically, the RO should obtain all 
outstanding pertinent medical records, to 
include (but not limited to) the 
audiological May 2006 and June 2006 
testing sessions referred to in the June 
2006 VA examination.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records. 

2.  Thereafter, the veteran should be 
referred for a VA examination to determine 
the current severity of his service-
connected hearing loss.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

a.  The audiologist should provide 
numeric interpretation of any hearing 
tests/audiograms conducted.  The 
audiologist should also set forth numeric 
values for each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz; and then provide the average pure 
tone threshold for these four 
frequencies.  The reported numeric values 
and speech recognition scores (Maryland 
CNC test) must be in conformity with the 
requirements of 38 C.F.R. § 4.85.

b.  The examiner should then provide an 
opinion as to the effect the veteran's 
hearing loss has on his ability to work.  
In doing so, the examiner should opine to 
what extent, if any, the veteran's 
hearing loss causes functional or 
occupational impairment.

c.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

4.  If the benefit sought on appeal 
remains denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Board emphasizes that it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing his claim.  In this case, the consequence of any 
unwillingness to cooperate during VA examination is that the 
claim will be decided based on the evidence of record.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



